                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE
                   MIDDLE DISTRICT OF PENNSYLVANIA

JAMES H. SHRIEVES,              :
                                :
          Petitioner            :
                                :
     v.                         :       CIVIL NO. 3:CV-18-1683
                                :
PA. BOARD OF PROBATION          :
AND PAROLE,                     :       (Judge Conaboy)
                                :
          Respondent            :
________________________________________________________________

                              MEMORANDUM
                              Background

        This pro se petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254 was initiated by James H. Shrieves who

describes himself as being a resident of Lancaster,

Pennsylvania.     Accompanying the petition is a motion for

appointment of counsel.     The required filing fee has been paid.

        Named as Respondent is the Pennsylvania Board of Probation

and Parole.1    Petitioner states that he was convicted of being a

person not to possess a firearm, possession of drug

paraphernalia, and possession with intent to deliver cocaine

following a jury trial in the Lancaster County Court of Common

Pleas.     Shrieves was sentenced to a four (4) to eight (8) year

term of imprisonment on January 21, 2015.     The judgment of


    1
      The only properly named Respondent in a federal habeas corpus
action is Petitioner’s custodial official. See 28 U.S.C. § 2242.

                                  1
 sentence was affirmed by the Superior Court of Pennsylvania on

 December 16, 2015.     The Petitioner also unsuccessfully

 challenged his conviction and sentence via proceedings under

 Pennsylvania’s Post Conviction Relief Act (PCRA).2

         Petitioner’s present action claims entitlement to federal

 habeas corpus relief on the grounds that he was provided with

 ineffective assistance of counsel during a suppression hearing

                               Discussion

         A § 2254 habeas corpus petition may be filed in the

 district where the applicant is confined or in the district

 where he was convicted.     Fletcher v. Rozum, 2008 WL 2609826 * 2

 (E.D. Pa. 2008).     28 U.S.C. § 2241(d) provides:

                 (d) Where an application for a writ of
              habeas corpus is made by a person in custody
              under the judgment and sentence of a State
              court of a State which contains two or more
              Federal judicial districts, the application
              may be filed in the district court for the
              district wherein such person is in custody
              or in the district court for the district
              within which the State court was held which
              convicted and sentenced him and each of such
              district courts shall have concurrent
              jurisdiction to entertain the application.
              The district court for the district wherein
              such an application is filed in the exercise
              of its discretion and in furtherance of


     2
        One of the avenues for relief in the Pennsylvania legal
system is collateral relief under the PCRA, "which permits motions
for post-conviction collateral relief for allegations of error,
including ineffective assistance of counsel, unlawfully induced
guilty pleas, improper obstruction of rights to appeal by
Commonwealth officials, and violation of constitutional
provisions." Hankins v. Fulcomer, 941 F.2d 246, 251 (3d Cir.
1991).


                                   2
          justice may transfer the application to the
          other district court for hearing and
          determination.

     Petitioner states that he is presently residing in

Lancaster, Pennsylvania which is located within the confines of

the United States District Court for the Eastern District of

Pennsylvania.   Shrieves is attacking the legality of a sentence

which was imposed by the Lancaster County Court of Common Pleas,

which is also located within the jurisdiction of the Eastern

District of Pennsylvania.   See 28 U.S.C. § 118(a).

     As noted above, under § 2241(d), the district court for the

district in which a habeas petition is filed “in the exercise of

its discretion and in furtherance of justice may transfer the

application.”   Moreover, 28 U.S.C. § 1404(a) states, “[f]or the

convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district where it might have been brought.”     A district

court may transfer a habeas petition pursuant to § 1404(a).     See

In re Nwanze, 242 F.3d 521, 526, n. 2 (3d Cir. 2001)(§ 1404(a)

applies to transfers of habeas corpus petitions); Fletcher, 2008

WL 2609826 at * 2.

     Since Petitioner’s present place of residence and the

sentencing court, as well as any records, witnesses and defense

counsel, are located within the United States District Court for

the Eastern District of Pennsylvania, it would be prudent to

transfer this action to the Eastern District.   An appropriate


                                3
Order will enter.




                         S/Richard P. Conaboy
                         RICHARD P. CONABOY
                         United States District Judge



DATED: OCTOBER 2, 2018




                                4
